[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION MOTION FOR SUMMARY JUDGMENT #117
The plaintiff, Mundaca Investment Corporation's, motion for partial summary judgment (#117) should be denied. The plaintiff sold the note and mortgage at issue to Del Norte, Inc., on May 30, 1996, and is no longer the owner and holder of the note. While Mundaca has filed a motion to substitute party plaintiff on June 24, 1996, the motion has not been acted upon.
HICKEY, JUDGE CT Page 5370-BBBBB